At the outset, I have the pleasure of congratulating Mr. Tijjani Muhammad-Bande and our brother country of Nigeria on his election as President of the General Assembly at its seventy-fourth session. I want to assure him of the full support and cooperation of the delegation of the Sultanate of Oman in working for the success of this session. And I would like to express our appreciation to his predecessor, Ms. Maria Fernanda Espinosa Garces, for the manner in which she steered the work of the seventy-third session and the achievements during her presidency. We also express our appreciation for the efforts of Secretary-General Antonio Guterres to strengthen the role of the United Nations and developing its mechanisms.
The United Nations is mandated with various tasks, including maintaining international peace and security, addressing international challenges and conflicts, working diligently to settle disputes through preventive diplomacy, deploying efforts to achieve peace and stability in the world by promoting confidence-building measures and resolving differences through diplomacy, as laid down in the Charter of the United Nations. My country believes that dialogue and negotiations are the most appropriate means for resolving differences. We have always affirmed that Oman and other countries will make joint efforts and use their good offices to support regional and international initiatives that will help achieve peace and promote a culture of security and stability in the region. In the Sultanate of Oman we believe that peace is a central building block for stability and sustainable development. Accordingly, we hope that international relations can be restarted on a new footing and based on the principles of good-neighbourliness, respect for national sovereignty and non-interference in the internal affairs of other States, with a view to building a world of justice, fairness, coexistence and tolerance for all in which everyone can enjoy prosperity, security and stability.
Achieving peace in the Middle East has become an imperative. It is high time to put out the fires in the region. Those raging fires pose a threat to international peace and security and enormous economic, social and security challenges for the peoples of the region. They have created many problems, including violence, extremism, terrorism and a continued and unprecedented wave of displacement and migration to various parts of the world. We believe that the United Nations and the international community must take serious steps to build a regional and international consensus and support peaceful efforts to end instability in the region. From this rostrum, we also call on all disputing parties to look to the future and to rise above their differences, prioritize their ultimate national interests and adopt political and diplomatic approaches that safeguard the unity and cohesion of countries and their peoples’ dignity, security and decent livelihoods. In that regard, we welcome the peaceful political agreements that have been reached in the sisterly Republic of the Sudan and the signing of documents on transitional civilian authority, which should help to achieve peace, security and stability for our brother people of the Sudan. We also highly appreciate the regional mediation efforts that have led the Sudanese parties to this great national achievement.
The Sultanate of Oman is concerned about maritime traffic in the Strait of Hormuz, as we are one of two countries bordering the Strait, which is considered one of the most important in the world. As a matter of fact, some of its shipping lanes are within our territorial waters. Given Oman’s national sovereignty and international responsibilities with regard to ensuring the vital issue of the safety of maritime traffic and ships in the Strait of Hormuz, the Sultanate of Oman calls on all countries to cooperate constructively and respect its navigational separation lines, in accordance with the United Nations Convention on the Law of the Sea, particularly articles 37 and 38, which cover the right to continued transit passage, and article 39, which sets out the duties of ships during transit passage.
We also call on all parties to avoid escalation and resolve differences through diplomatic means, thereby avoiding any repercussions for the region that could endanger freedom of navigation, international trade and the world economy. We believe that the international community and States with an interest in using the Strait of Hormuz should strive to find peaceful compromise solutions as the best way of maintaining the stability and safety of maritime navigation and more secure and effective than any other arrangements.
The ongoing conflict and war in Yemen and the failure of the warring parties to reach a political settlement to end it have resulted in a humanitarian, economic and social situation for Yemenis that is both tragic and unprecedented in the country’s history, and one that must compel us all to redouble our political, diplomatic and humanitarian efforts to help Yemen put an end to the increasingly complex armed conflict. Oman supports every effort aimed at reaching a political solution in Yemen, particularly those of the United Nations and the Special Envoy of the Secretary-General for Yemen, Mr. Martin Griffiths. We call on all the parties to cooperate and engage positively with those efforts. The emphasis for the next phase should be on the political track, with a view to reaching a political settlement that can ensure security and stability in our brother country of Yemen and preserve the security and interests of its neighbours in the region. From this rostrum, we call on all the Yemeni parties to prioritize the country’s best interests and urge Yemen’s political leaders to take the initiative to end the conflict for the sake of Yemen and its good people. We also call on the countries of the region and the international community to support the efforts to restore peace and stability to Yemen in particular and the region in general.
Given our geographic proximity and deep historical, social and cultural ties with Yemen, we emphasize that Oman will continue to provide our brother people of Yemen with facilities and humanitarian assistance. We call on the international community and all parties concerned to undertake serious humanitarian efforts to enable humanitarian access to every region and province of the country, without exception or impediment, and to facilitate the use of all ports, airports and entry and exit points for that noble humanitarian purpose.
The establishment of a sovereign independent Palestinian State with East Jerusalem its capital is a compelling strategic requirement for achieving peace, stability and peaceful coexistence. An integrated vision for special relations between the Palestinian and Israeli parties, as well as their neighbours, should therefore be based on the values of peace, coexistence and common interest of all the peoples of the region, with a view to delivering security, peace and economic prosperity for all. We believe that failure to establish a Palestinian State will mean continued violence and terrorism. Cooperation between the international community and the relevant actors in creating the necessary conditions to end the more than 70 years of conflict is crucial to building a stable and prosperous new Middle East. Based on its steadfast position in support of peace and stabilization in the region, the Sultanate of Oman is prepared to make every effort and cooperate with the international parties in order to ensure that negotiations between Palestinians and Israelis are resumed and to support efforts leading to an agreement on a two- State solution, which would contribute to security and stability in the region.
Sustainable development is one of the most important pillars of Oman’s vision for the future and consecutive five-year development plans, which are an extension of the values and principles of sustainability as a means of achieving lasting equality, justice and peace in Omani society, as clearly reflected in our basic law. In that regard, my country was an active partner in all the international and regional forums, deliberations and dialogues that resulted in the 2030 Agenda for Sustainable Development. Oman has sought to implement its international obligation to achieve the Sustainable Development Goals by setting up long-term policies and strategies and mid- and short-term plans and programmes that have become a fundamental component of our ninth five-year plan for the period from 2016 to 2020 and of Oman Vision 2040. Against that backdrop, in July my country submitted its first voluntary national review on the Sustainable Development Goals, commended by all thanks to our positive development indicators.
In conclusion, my country renews its call to all countries of the world to adhere to the principles of the Charter of the United Nations and international law in order to resolve their differences through peaceful and diplomatic means. We also call for a bigger role for the United Nations and regional and international organizations in resolving disputes, consolidating international peace and security and promoting a culture of peace and tolerance, with the aim of sparing humankind the scourges of war and conflict that undermine the aspirations of our peoples to peace, stability, well-being and prosperity.